Citation Nr: 0412964	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-14 296	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for Parkinsonism, with 
essential tremor, to include as the result of exposure to 
environmental agents.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel






INTRODUCTION

The veteran served on active duty from November 1983 to June 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.


REMAND

The veteran claims that he currently has a disease, most 
closely identified as Parkinsonism with essential tremors and 
that this disease is a result of his service in the Persian 
Gulf.  

The veteran has submitted treatment records from his private 
neurologist, Mahmood Nasir, M.D., indicating treatment for 
diagnosed atypical tremors with Parkinsonism and essential 
components.  In an October 2001 letter, Dr. Nasir outlines 
the veteran's symptoms and treatment, he states that Gulf War 
Syndrome is a known medical entity and opines that the 
veteran suffers from such as supported by medical literature.  

VA treatment records, dating as early as October 1999, show 
the veteran was diagnosed with tremors and tremor disorders 
repeatedly by a staff neurologist.  In December 2001, he was 
afforded a VA neurological examination.  It is unclear 
whether the examiner reviewed the veteran's claims folder; 
however, the examiner opined that the veteran had a 
psychogenic tremor with no evidence of neurologic disease and 
ordered formal neuropsychological testing to include an MMPI 
to assess his tendency to conversion disorder.  Subsequent 
records indicate that the veteran did not report for 
neuropsychological testing.  It is noted that earlier, April 
1997 VA MMPI testing results indicated that the veteran might 
show physical symptoms with little or no organic basis, while 
a June 1999 VA psychiatric examiner found no psychiatric 
diagnosis and opined that the veteran's physical 
symptomatologies were not in any way related to any form of 
mental illness.

In his August 2002 notice of disagreement, the veteran states 
that he was provided notice of the scheduled examination one 
week after the scheduled appointment.  He indicates his 
wiliness to report for further psychological and neurological 
testing at another VA facility.  Because the December 2001 
neurological examination does not contain sufficient detail 
and address contradictory private and VA medical opinions and 
diagnoses of record, further development is warranted.  

The Board notes that the veteran's most recent VA treatment 
records are dated in October 2002.  Copies of any available 
VA records subsequent to that time need to be obtained and 
incorporated in the claims file.  It is important to note 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Also, the veteran has submitted medical 
treatment records and statements from his private 
neurologist, Dr. Nasir.  Any other treatment that has not 
been associated with the claims file should be obtained.  38 
U.S.C. § 5103A (West 2002).  

Therefore, this case is REMANDED to the RO&IC for the 
following:

1.  The RO&IC should obtain all treatment 
records for the veteran from VA Medical 
Center in Lebanon, Pennsylvania, dated 
from October 2002 to the present.

2.  The RO&IC should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
The RO&IC should specifically request 
treatment records from Mahmood Nasir, 
M.D.  Then with any necessary 
authorization from the veteran, the RO&IC 
should attempt to obtain copies of all 
identified treatment records which have 
yet to be secured.  

3.  If the RO&IC is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this fact and request he provide a copy 
of the outstanding medical records.

4.  After completing the above 
development, the RO&IC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded VA psychiatric and neurological 
examinations to determine the etiology of 
any tremor disorder found to be present.  
All diagnostic tests should be conducted 
as deemed necessary by the examiners.  
The examiners should confirm whether the 
veteran has a current tremor disorder and 
provide an opinion as to the medical 
probabilities that any currently 
diagnosed tremor disorder is 
etiologically linked to the veteran's 
service or any incident therein.  It is 
also requested that the examiners 
reconcile any contradictory evidence, 
such as previous studies, diagnoses, 
etc., including the findings made in 
earlier VA treatment records, and by 
neurologist Mahmood Nasir, M.D.  The 
rationale for all opinions should be 
explained in detail.  The examiners 
should review all pertinent medical 
records in the claims file and a copy of 
this REMAND, and should state in the 
examination report that such review was 
performed.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO&IC should again review 
the record.  If the benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




